    Case 21-03006-sgj Doc 33 Filed 06/11/21                Entered 06/11/21 16:03:08              Page 1 of 12



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 266326) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for the Debtor and Debtor-in-Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                  §
    In re:
                                                                  § Chapter 11
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                                  § Case No. 19-34054-sgj11
                                                                  §
                                     Debtor.
                                                                  §
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                                  §
                                                                  § Adv. Proc. No. 21-03006
                                     Plaintiff,
                                                                  §
    v.
                                                                  §
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT
                                                                  §
    SERVICES, INC.,
                                                                  §
                                     Defendant.




1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



DOCS_NY:43410.1 36027/002
 Case 21-03006-sgj Doc 33 Filed 06/11/21               Entered 06/11/21 16:03:08   Page 2 of 12




                            HIGHLAND CAPITAL MANAGEMENT L.P.’S
                                NOTICE OF SUBPOENA TO PWC

        PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of Civil

Procedure, made applicable herein by Rule 9016 of the Federal Rules of Bankruptcy Procedure,

Plaintiff Highland Capital Management, L.P., the debtor and debtor-in-possession (the “Debtor”)

in the above-captioned chapter 11 bankruptcy case (the “Bankruptcy Case”) and plaintiff in the

above-captioned adversary proceeding (the “Adversary Proceeding”), by and through its

undersigned counsel, will cause a Subpoena to Appear and Testify at a Deposition in a Bankruptcy

Case (or Adversary Proceeding) (the “Subpoena”) to be served upon PricewaterhouseCoopers

(“PwC”), attached hereto as Exhibit 1, in connection with the Complaint for (I) Breach of Contract

and (ii) Turnover of Property of the Debtor’s Estate [Docket No. 1] (the “Complaint”).

                              [Remainder of Page Intentionally Left Blank]




DOCS_NY:43410.1 36027/002                          2
 Case 21-03006-sgj Doc 33 Filed 06/11/21       Entered 06/11/21 16:03:08   Page 3 of 12



 Dated: June 11, 2021.              PACHULSKI STANG ZIEHL & JONES LLP

                                    Jeffrey N. Pomerantz (CA Bar No. 143717)
                                    Ira D. Kharasch (CA Bar No. 109084)
                                    John A. Morris (NY Bar No. 266326)
                                    Gregory V. Demo (NY Bar No. 5371992)
                                    Hayley R. Winograd (NY Bar No. 5612569)
                                    10100 Santa Monica Blvd., 13th Floor
                                    Los Angeles, CA 90067
                                    Telephone: (310) 277-6910
                                    Facsimile: (310) 201-0760
                                    Email: jpomerantz@pszjlaw.com
                                            ikharasch@pszjlaw.com
                                            jmorris@pszjlaw.com
                                            gdemo@pszjlaw.com
                                            hwinograd@pszjlaw.com

                                    -and-
                                    HAYWARD PLLC
                                    /s/ Zachery Z. Annable
                                    Melissa S. Hayward
                                    Texas Bar No. 24044908
                                    MHayward@HaywardFirm.com
                                    Zachery Z. Annable
                                    Texas Bar No. 24053075
                                    ZAnnable@HaywardFirm.com
                                    10501 N. Central Expy, Ste. 106
                                    Dallas, Texas 75231
                                    Tel: (972) 755-7100
                                    Fax: (972) 755-7110
                                    Counsel for Highland Capital Management, L.P.




DOCS_NY:43410.1 36027/002                  3
 Case 21-03006-sgj Doc 33 Filed 06/11/21       Entered 06/11/21 16:03:08   Page 4 of 12




                                   EXHIBIT 1




DOCS_NY:43410.1 36027/002                  4
               Case 21-03006-sgj Doc 33 Filed 06/11/21                              Entered 06/11/21 16:03:08          Page 5 of 12
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (12/15)



                                        UNITED STATES BANKRUPTCY COURT
                                                                  NORTHERN District of TEXAS
In re HIGHLAND CAPITAL MANAGEMENT, L.P.
                    Debtor
                                                                                             Case No. 19-34054-sgj11
          (Complete if issued in an adversary proceeding)
                                                                                             Chapter 11
Highland Capital Management, L.P.,
                       Plaintiff
                         v.                                                                  Adv. Proc. No. 21-3006
Highland Capital Management Services, Inc.,
                       Defendant
                                         SUBPOENA TO TESTIFY AT A DEPOSITION
                                  IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
 To: PricewaterhouseCoopers (PwC)
                                                           (Name of person to whom the subpoena is directed)
     Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
  deposition to be taken in this bankruptcy case (or adversary proceeding). If you are an organization, you must
  designate one or more officers, directors, or managing agents, or designate other persons who consent to testify on
  your behalf about the following matters, or those set forth in an attachment: Please see Exhibit A attached hereto.
 PLACE                                                                          DATE AND TIME
  Deposition will be conducted virtually through Zoom                           June 29, 2021 at 1:30 p.m. (CT)
 The deposition will take place before a court reporter and will be recorded by stenographic means, may be
 videotaped, and shall continue from day to day until it has been completed.
      Production: YOU ARE COMMANDED to produce and permit inspection and copying of the following
 documents or object at the place, date and time specified below: Please produce the documents requested in
 Exhibit B attached hereto on or before June 28, 2021, at 5 p.m. (CT), to Pachulski Stang Ziehl & Jones LLP, 780
 Third Ave., 34th Fl, New York, NY 10017, C/O John Morris
 The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
 attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person
 subject to a subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential
 consequences of not doing so.

 Date: June 11, 2021
                                    CLERK OF COURT
                                                                                     OR
                                                                        /s/ John A. Morris
                           Signature of Clerk or Deputy Clerk             Attorney’s signature
                                                                     John A. Morris, Esq.
 The name, address, email address, and telephone number of the attorney representing (name of party)
Highland Capital Management, L.P , who issues or requests this subpoena, are:
John A. Morris, Esq., Pachulski Stang Ziehl & Jones LLP, 780 Third Ave., 34th Fl, New York, NY 10017
                                Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or
  the inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it
  is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

                                                                                                                           American LegalNet, Inc.
                                                                                                                           www.FormsWorkFlow.com
DOCS_NY:43419.1 36027/002
              Case 21-03006-sgj Doc 33 Filed 06/11/21                              Entered 06/11/21 16:03:08                   Page 6 of 12
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any):
on (date)             .

   I served the subpoena by delivering a copy to the named person as follows:




                                                       on (date)                                    ; or

    I returned the subpoena unexecuted because:



Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $                                                                      .

My fees are $                      for travel and $                   for services, for a total of $                     .



          I declare under penalty of perjury that this information is true and correct.

Date:

                                                                                                                  Server’s signature



                                                                                                                Printed name and title



                                                                                                                  Server’s address


Additional information concerning attempted service, etc.:




                                                                                                                                         American LegalNet, Inc.
                                                                                                                                         www.FormsWorkFlow.com
DOCS_NY:43419.1 36027/002
              Case 21-03006-sgj Doc 33 Filed 06/11/21                              Entered 06/11/21 16:03:08                     Page 7 of 12

                             Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                         (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                   (ii) disclosing an unretained expert's opinion or information that does
                                                                                      not describe specific occurrences in dispute and results from the expert's
   (1) For a Trial, Hearing, or Deposition. A subpoena may command a                  study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                         (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                 described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                            modifying a subpoena, order appearance or production under specified
     (B) within the state where the person resides, is employed, or regularly         conditions if the serving party:
transacts business in person, if the person                                                 (i) shows a substantial need for the testimony or material that cannot
       (i) is a party or a party’s officer; or                                        be otherwise met without undue hardship; and
       (ii) is commanded to attend a trial and would not incur substantial                   (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                              compensated.

  (2)For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
     (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                        procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                      information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                      documents must produce them as they are kept in the ordinary course of
                                                                                      business or must organize and label them to correspond to the categories in
     (1) Avoiding Undue Burden or Expense; Sanctions. A party or                      the demand.
attorney responsible for issuing and serving a subpoena must take                          (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person                Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is               electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —                  a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a                 usable form or forms.
party or attorney who fails to comply.                                                     (C) Electronically Stored Information Produced in Only One Form. The
                                                                                      person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                      information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                      responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                      from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                      of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                      order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                      reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                      made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                      requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                      26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,             (2) Claiming Privilege or Protection.
the following rules apply:                                                                 (A) Information Withheld. A person withholding subpoenaed
       (i) At any time, on notice to the commanded person, the serving party          information under a claim that it is privileged or subject to protection as
may move the court for the district where compliance is required for an               trial-preparation material must:
order compelling production or inspection.                                                    (i) expressly make the claim; and
      (ii) These acts may be required only as directed in the order, and the                  (ii) describe the nature of the withheld documents, communications,
order must protect a person who is neither a party nor a party's officer from         or tangible things in a manner that, without revealing information itself
significant expense resulting from compliance.                                        privileged or protected, will enable the parties to assess the claim.
                                                                                            (B)Information Produced. If information produced in response to a
  (3) Quashing or Modifying a Subpoena.                                               subpoena is subject to a claim of privilege or of protection as trial-
   (A) When Required. On timely motion, the court for the district where              preparation material, the person making the claim may notify any party that
compliance is required must quash or modify a subpoena that:                          received the information of the claim and the basis for it. After being
     (i) fails to allow a reasonable time to comply;                                  notified, a party must promptly return, sequester, or destroy the specified
     (ii) requires a person to comply beyond the geographical limits                  information and any copies it has; must not use or disclose the information
specified in Rule 45(c);                                                              until the claim is resolved; must take reasonable steps to retrieve the
      (iii) requires disclosure of privileged or other protected matter, if no        information if the party disclosed it before being notified; and may
exception or waiver applies; or                                                       promptly present the information under seal to the court for the district
      (iv) subjects a person to undue burden.                                         where compliance is required for a determination of the claim. The person
   (B) When Permitted. To protect a person subject to or affected by a                who produced the information must preserve the information until the claim
subpoena, the court for the district where compliance is required may, on             is resolved.
motion, quash or modify the subpoena if it requires:                                  …
      (i) disclosing a trade secret or other confidential research,                   (g) Contempt. The court for the district where compliance is required – and
development, or commercial information; or                                            also, after a motion is transferred, the issuing court – may hold in contempt
                                                                                      a person who, having been served, fails without adequate excuse to obey
                                                                                      the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)

                                                                                                                                         American LegalNet, Inc.
                                                                                                                                         www.FormsWorkFlow.com
DOCS_NY:43419.1 36027/002
 Case 21-03006-sgj Doc 33 Filed 06/11/21            Entered 06/11/21 16:03:08          Page 8 of 12




                                            EXHIBIT A

                                          DEFINITIONS

        1.       “Concerning” means and includes relating to, constituting, defining, evidencing,

mentioning, containing, describing, discussing, embodying, reflecting, edifying, analyzing,

stating, referring to, dealing with, or in any way pertaining to the subject matter.

        2.       “Document” means and includes all written, recorded, transcribed, or graphic

matter of every nature, type, and kind, however and by whoever produced, reproduced,

disseminated, or made. This includes, but is not limited to, Communications, ESI, “writings” as

defined by Rule 1001 of the Federal Rules of Evidence, copies, or drafts, and any tangible or

intangible thing or item that contains any information. Any Document that contains any comment,

notation, addition, insertion, or marking of any type or kind which is not part of another Document

is to be considered a separate Document.

        3.       “2017 Audited Financial Statement” refers to the audited consolidated financial

statements of Highland Capital Management, L.P., audited by PwC for the period ending

December 31, 2017.

        4.       “2018 Audited Financial Statement” refers to the audited consolidated financial

statements of Highland Capital Management, L.P., audited by PwC for the period ending

December 31, 2018.

                                                  TOPICS

         Topic No. 1:

        The authentication of Documents.

         Topic No. 2:

        The 2017 Audited Financial Statements to the extent they Concern any of the affiliate notes

referenced in the 2017 Audited Financial Statements, including in the section with the subtitles (a)


DOCS_NY:43419.1 36027/002
 Case 21-03006-sgj Doc 33 Filed 06/11/21        Entered 06/11/21 16:03:08      Page 9 of 12




“Notes and Other Amounts Due From Affiliates” (pages 30-31), and (b) “16. Subsequent Events”

(page 41).

        Topic No. 3:

        The 2018 Audited Financial Statements to the extent they Concern any of the affiliated

notes referenced in the 2018 Audited Financial Statements, including in the section with the

subtitles (a) “Notes and Other Amounts Due From Affiliates” (pages 28-29), and (b) “15.

Subsequent Events” (page 38-39).




                                         2
DOCS_NY:43160.3 36027/002
DOCS_NY:43419.1 36027/002
Case 21-03006-sgj Doc 33 Filed 06/11/21             Entered 06/11/21 16:03:08         Page 10 of 12




                                             EXHIBIT B

                                          INSTRUCTIONS

        1.       For each Document (as defined below) withheld by reason of a claim of privilege,

provide a privilege log identifying such Document together with: (a) the date of the Document;

(b) the identity of the author or preparer; (c) the identity of each person who was sent or furnished

with the Document or who received or had possession or custody of the document; (d) a

description of the Document, including identification of any attachments or appendices; (e) a

statement of the basis of the claim of privilege; and (f) the paragraph of this request to which the

document is responsive. In the case of Documents concerning a meeting or conversation, identify

all participants in the meeting or conversation.

        2.       Each Document shall be produced in a fashion that indicates clearly the file in

which it was located.

        3.       If a Document cannot be produced in full, produce it to the extent possible, identify

the portion that cannot be produced, and specify the reasons for Your (as defined below) inability

to produce the remainder.

        4.       You are required to produce ESI (as defined below) in searchable form on DVDs,

CD-ROMs, or other media to be mutually agreed by the parties.

        5.       Documents may be produced in paper format or electronically. If Documents are

produced electronically, or if any ESI is produced, the following formatting should be used:

                 •    Use .tif format for all Documents that were not originally in Excel format, in
                      which case, use .xls or .xlsx format;

                 •    If possible, without creating undue delay, please produce Documents in
                      Summation-ready DVDs, CD-ROMs, or other media to be mutually agreed by
                      the parties, with .tiff and text format, and with a Summation load file; and

                 •    Transmit electronic Documents or ESI on DVDs, CD-ROMs, or other media
                      to be mutually agreed by the parties, or use an ftp site upload.
                                             3
DOCS_NY:43160.3 36027/002
DOCS_NY:43419.1 36027/002
Case 21-03006-sgj Doc 33 Filed 06/11/21            Entered 06/11/21 16:03:08           Page 11 of 12




        6.       These Requests shall be deemed continuing, and supplemental answers shall be

required if You directly or indirectly obtain further information after Your initial response to these

Requests, as required by Federal Rule of Bankruptcy Procedure 7026(e).

        7.       The use of either the singular or plural shall not be deemed a limitation. The use

of the singular includes the plural, and vice versa.

        8.       Unless otherwise noted, the requests for documents set forth herein seeks

Documents and Communications created between January 1, 2018, and the date of Your responses

to these Requests.

                                          DEFINITIONS

        5.        “Communications” means the transmittal of information (in the form of facts,

ideas, inquiries, or otherwise) and includes all oral and written communications of any nature,

type, or kind including, but not limited to, any ESI (and any attachments thereto), Documents,

telephone conversations, text messages, discussions, meetings, facsimiles, e-mails, pagers,

memoranda, and any other medium through which any information is conveyed or transmitted.

        6.       “Concerning” means and includes relating to, constituting, defining, evidencing,

mentioning, containing, describing, discussing, embodying, reflecting, edifying, analyzing,

stating, referring to, dealing with, or in any way pertaining to the subject matter.

        7.       “Document” means and includes all written, recorded, transcribed, or graphic

matter of every nature, type, and kind, however and by whoever produced, reproduced,

disseminated, or made. This includes, but is not limited to, Communications, ESI, “writings” as

defined by Rule 1001 of the Federal Rules of Evidence, copies, or drafts, and any tangible or

intangible thing or item that contains any information. Any Document that contains any comment,




                                            4
DOCS_NY:43160.3 36027/002
DOCS_NY:43419.1 36027/002
Case 21-03006-sgj Doc 33 Filed 06/11/21           Entered 06/11/21 16:03:08        Page 12 of 12




notation, addition, insertion, or marking of any type or kind which is not part of another Document

is to be considered a separate Document.

        8.       “ESI” has the meaning ascribed to it in Federal Rules of Civil Procedure 16, 26,

and 34(a).

        9.       “2017 Audited Financial Statement” refers to the audited consolidated financial

statements of Highland Capital Management, L.P., audited by PwC for the period ending

December 31, 2017.

        10.      “2018 Audited Financial Statement” refers to the audited consolidated financial

statements of Highland Capital Management, L.P., audited by PwC for the period ending

December 31, 2018.

        11.      “You” or “Your” refers to PricewaterhouseCoopers (“PwC”).

                                       DOCUMENT REQUESTS

         Request No. 1:

        All Documents and Communications Concerning any of the affiliated notes referenced in

the 2017 Audited Financial Statements, including in the section with the subtitles (a) “Notes and

Other Amounts Due From Affiliates” (pages 30-31), and (b) “16. Subsequent Events” (page 41).

        Request No. 2:

        All Documents and Communications Concerning any of the affiliated notes referenced in

the 2018 Audited Financial Statements, including in the section with the subtitles (a) “Notes and

Other Amounts Due From Affiliates” (pages 28-29), and (b) “15. Subsequent Events” (page 38-

39).




                                           5
DOCS_NY:43160.3 36027/002
DOCS_NY:43419.1 36027/002
